DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "420" and "430" have both been used to designate a connection sealing element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “420” has been used to designate both a harsh environment connection sealing element and a mandrel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
210a and 210b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,561,723 (Cugini) in view of US 2018/0258730 A1 (Grace et al.).
As concerns claim 1, Cugini discloses a harsh environment (see at least the Abstract) integrated MPD riser joint comprising: a dynamic 16 annular sealing system comprising: an upper sealing element packing gland 50); a static 18 annular sealing system disposed below the dynamic annular sealing system comprising: an annular packer system and a connection sealing element 110 disposed within the annular packer system; wherein the dynamic annular sealing system maintains annular pressure during drilling operations while the static annular sealing system is disengaged, and wherein the static annular sealing system maintains annular pressure during connection operations while the dynamic annular sealing system is disengaged (8:15+). Cugini lacks to explicitly disclose a flow spool disposed below the static annular sealing system that diverts returning fluids to the surface; nevertheless Grace et al. discloses a harsh environment integrated MPD riser joint having a flow spool 132 disposed below the static annular sealing system that diverts returning fluids to the surface (a riser sealing tool is shown at 134, the RCD is shown at 138). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the flow spool into the riser joint to obtain the predictable result of performing MPD operations as well as reducing the complexity and costs by reducing the number of components in the drilling riser.
As concerns claim 2, Cugini discloses the harsh environment integrated MIPD riser joint of claim 1, wherein the annular sealing system 18 is an ACD-type annular sealing system.
	As concerns claim 3, Cugini discloses the harsh environment integrated MIPD riser joint of claim 1, wherein the annular sealing system 16 is an RCD-type annular sealing system.
	As concerns claim 4, Cugini discloses the harsh environment integrated MPD riser joint of claim I, wherein the annular sealing system is a hybrid-type annular sealing system (in as much as both are present, i.e., an RCD and an ACD sealing system).
	As concerns claim 11, Cugini discloses a harsh environment integrated MPD riser joint comprising: 251131-0015-PCT a dynamic annular sealing system 16 comprising: an upper sealing element 42, and a lower sealing element 50; a static annular sealing system 18 disposed below the dynamic annular sealing system comprising: an upper annular packer system and an upper connection sealing element 42 see figure 1 and figure 3, also see 8:15+). Cugini lacks to explicitly disclose a flow spool disposed below the static annular sealing system that diverts returning fluids to the surface; nevertheless Grace et al. discloses a harsh environment integrated MPD riser joint having a flow spool 132 disposed below the static annular sealing system that diverts returning fluids to the surface (a riser sealing tool is shown at 134, the RCD is shown at 138). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the flow spool into the riser joint to obtain the predictable result of performing MPD operations as well as reducing the complexity and costs by reducing the number of components in the drilling riser.
	As concerns claim 12, Cugini discloses the harsh environment integrated MPD riser joint of claim 11, wherein the dynamic annular sealing system 18 is an ACD-type annular sealing system.
	As concerns claim 13, Cugini discloses the harsh environment integrated MPD riser joint of claim 11, wherein the dynamic annular sealing system 16 is an RCD-type annular sealing system.
	As concerns claim 14, Cugini discloses the harsh environment integrated MPD riser joint of claim 11, wherein the dynamic annular sealing system is a hybrid-type annular sealing system (in as much as both are present, i.e., an RCD and an ACD sealing system).
Claims 5-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cugini, as modified above, and further in view of US 2013/0168578 A1 (Leuchtenberg et al.).
	As concerns claim 5, the combination discloses the harsh environment integrated MPD riser joint of claim 1, but lacks to explicitly disclose wherein the connection sealing element comprises Cugini describes a rubber element). Nevertheless Leuchtenberg et al. discloses a blowout preventer assembly for managed pressure drilling operations having a sealing element comprising polyurethane (see, 0106). In as much as both polyurethane and nitrile butadiene rubber are well known as being suitably resilient and useful for blowout prevention and sealing, it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to use polyurethane and nitrile rubber, or any combination of the two to predictably maintain a seal during pressure operations when drilling and for having sufficient mechanical integrity to provide effective sealing. Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	As concerns claim 6, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim 1, wherein the connection sealing element comprises nitrile rubber (0106).
	As concerns claim 7, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim 1, wherein the connection sealing element comprises polyurethane and nitrile rubber (Id.).
	As concerns claim 8, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim 1, wherein the connection sealing element consists of polyurethane (0106).
	As concerns claim 9, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim 1, wherein the connection sealing element consists of nitrile rubber (Id.).
	As concerns claim 16, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim I 1, wherein the upper and lower connection sealing elements comprise nitrile rubber (0106).
	As concerns claim 17, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim 11, wherein the upper and lower connection sealing elements comprise polyurethane and nitrile rubber (Id.).
0106).
	As concerns claim 19, Leuchtenberg et al. discloses the harsh environment integrated MPD riser joint of claim 11, wherein the upper and lower connection sealing elements consist of nitrile rubber (Id.).
Allowable Subject Matter
	Claims 10 and 20-21 are objected to as depending from rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, or incorporated into the independent claims, as the prior art does not disclose, teach or suggest the riser joint including the top and bottom mandrels as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0216751 A1 (Liezenberg) discloses an integrated managed pressure riser joint that comprises a rotating control device and an annular blow out preventer disposed in a telescoping joint..
	US 2016/0186515 A1 (Gilmore et al.) discloses a telescoping joint packer assembly for dynamically sealing against an inner tubular telescoping joint.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679